LPBP Inc. Financial Statements January 31, 2008 (Unaudited) Notice to Reader: The accompanying unaudited financial statements of LPBP Inc. for the period ended January 31, 2008 have been prepared by management and approved by the Audit Committee of the Company. These statements have not been reviewed by the Company’s independent auditors. Sincerely, /s/ John Anderson John Anderson President and CEO April 11, Statements of Financial Position [Unaudited] As at January 31, 2008 with comparative at October 31, 2007 [Thousands of Canadian dollars] 2008 2007 Assets Cash $ 258 $ 345 Prepaid expenses 27 54 Assets held in trust for the Company by MDS Inc. [note 2] 114,448 162,917 Total assets $ 114,733 $ 163,316 Liabilities and Shareholders’ Equity Accounts payable and accrued liabilities [note 7] $ 80 $ 113 Income taxes payable 8,044 49,379 Future tax liability - 8,250 8,124 57,742 Shareholders’ equity [note 4] Common shares – Class A - - Common shares – Class B 9,763 9,763 Retained earnings 96,846 95,811 106,609 105,574 Total liabilities and shareholders’ equity $ 114,733 $ 163,316 See accompanying notes On behalf of the Board of Directors: /s/ Edward E. McCormack /s/ Mitchell J. Kostuch EDWARD E. MCCORMACK Chairman of the Board and Director MITCHELL J. KOSTUCH Director Statements of Income and Comprehensive Income [Unaudited] Three months ended January 31 [Thousands of Canadian dollars, except for per share information] 2008 2007 Equity in earnings of investee [note 4] $ - $ 16,415 General and administration (93) (372) Income / (loss) before income taxes and interest (93) 16,043 Interest income 1,659 - Income before income taxes 1,566 16,043 Income taxes (531) (627) Net income and comprehensive income $ 1,035 $ 15,416 Earnings per share basic and diluted [note 5] $ - $ - See accompanying notes Statements of Retained Earnings [Unaudited] Three months ended January 31 [Thousands of Canadian dollars] 2008 2007 Retained earnings, beginning of period $ 95,811 $ 44,483 Net income and comprehensive income 1,035 15,416 Distributions [note 6] - (18,475) Retained earnings, end of period $ 96,846 $ 41,424 See accompanying notes Statements of Cash Flows [Unaudited] Three months ended January 31 [Thousands of Canadian dollars] 2008 2007 Operating activities Net income $ 1,035 $ 15,416 Items not affecting current cash flow: Tax loss benefit realized - (5,212) Future income tax expense (8,250) 5,839 Equity earnings - (16,415) (7,215) (372) Changes in non-cash working capital balances relating to operations: Prepaid expenses 27 33 Accounts payable and accrued liabilities (33) 56 Income taxes payable (41,335) - (41,341) 89 Investing activities Decrease in assets held in trust for the company by MDS Inc. 48,469 - Distribution received from MDS Lab Services LP - 15,850 48,469 15,850 Financing activities Payment of cash dividends - (18,475) - (18,475) Decrease in cash position during the period (87) (2,908) Cash position, beginning of period 345 14,029 Cash position, end of period $ 258 $ 11,121 See accompanying notes Notes to Financial Statements [unaudited] [All amounts in thousands of Canadian dollars, except where noted] 1. Summary of Significant Accounting Policies These financial statements of LPBP Inc. have been prepared on a basis consistent with the Company’s audited financial statements for the year ended October 31, 2007.
